Citation Nr: 1508432	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-34 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the reduction in the disability rating for service-connected prostate cancer from 100 percent disabling to 40 percent disabling was proper.

2.  Entitlement to a disability rating in excess of 40 percent from June 1, 2010 to September 11, 2013 and 60 percent as of September 12, 2013 for service-connected prostate cancer, status post prostatectomy with residual urinary incontinence and scars.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

As an initial matter, the Board notes that the Veteran stated on the VA Form 9 dated in December 2012 that he read the statement of the case and he was only appealing the issue of a reduction to 40 percent for prostate cancer; however, the argument he included as part of his substantive appeal indicated that he also disagreed with the 40 percent disability rating assigned.  Furthermore, the supplemental statement of the case issued in November 2013 includes the issue of entitlement to an increased rating for prostate cancer and the Veteran's representative has continued arguments with respect to this issue.  In light of the foregoing, the Board finds that the issue of entitlement to an increased rating for prostate cancer is properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).


FINDINGS OF FACT

1. The RO granted the Veteran service connection and assigned a 100 percent rating for malignant neoplasms of the genitourinary system (prostate cancer), which necessitated a January 2009 prostatectomy in an April 2009 rating decision
 
2.  The RO notified the Veteran of a proposed rating decision to reduce the evaluation for his prostate disorder from a 100 percent to 40 percent in an October 2009 rating decision.
 
3.  The RO reduced the Veteran's service-connected prostate cancer from 100 percent to 40 percent in a March 2010 rating decision.  At the time of the reduction, the Veteran's 100 percent disability evaluation had been in effect since March 16, 2009, a period of less than five years.
 
4.  Since the Veteran's rating reduction took effect on June 1, 2010, his prostate cancer residuals have consisted of voiding dysfunction, which more closely approximates the requirement of wearing absorbent materials that must be changed more than four times per day.


CONCLUSIONS OF LAW
1.  The March 2010 rating decision, which reduced the Veteran's prostate cancer rating from 100 percent to 40 percent disabling, effective June 1, 2010, was proper. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  The criteria for a disability rating of 60 percent, but no higher, for prostate cancer, status post prostatectomy with residual urinary incontinence and scars from June 1, 2010 to September 11, 2013 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.115a, 4.115b, Diagnostic Codes 7522, 7528 (2014).

3.  The criteria for a disability rating in excess of the 60 percent for prostate cancer, status post prostatectomy with residual urinary incontinence and scars as of September 12, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.115a, 4.115b, DC 7522, 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the reduction issue on appeal, the regulatory provisions pertaining to rating reductions contain notification and due process requirements that fall outside the ambit of the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.105(e), (i) (2014).  Those particular requirements are discussed in the Board's analysis below.

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A review of the records show that a letter dated in November 2009 satisfied the duty to notify provisions with respect to the Veteran's increased rating claim for prostate cancer prior to the initial AOJ decision.  In this regard, the letter informed the Veteran that he should submit evidence showing his service-connected disability had increased in severity.  The Veteran was notified of the types of medical or lay evidence that he may submit.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter also requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

With respect to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records, VA examination reports dated in September 2009 and September 2013 and lay statements from the Veteran.  

The VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his residuals of prostate cancer and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the September 2009 and September 2013 VA examinations are adequate for rating purposes.

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran contends that the RO erred in reducing his prostate cancer rating from 100 to 40 percent, effective June 1, 2010.  He further argues that his subsequent prostate cancer residuals have warranted higher ratings than the 40 percent assigned from June 1, 2010, to September 11, 2013, and the 60 percent assigned thereafter. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

According to the applicable criteria, for those evaluations which have been in effect for five years or more, the AOJ is to ensure the greatest degree of stability of disability evaluations possible. This means that the ratings for those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2014).

However, those provisions do not apply to disabilities for which the assigned ratings have been in effect for less than five years.  Such disabilities are not considered stabilized and, thus, are subject to improvement.  Reexamination disclosing improvement in the disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2014). 

Here, the Veteran's 100 percent prostate cancer rating was in effect from March 16, 2009 to June 1, 2010, a period of approximately 15 months.  Therefore, the provisions of 38 C.F.R. § 3.344(a) do not apply to his rating, which was subject to reduction on reexamination demonstrating improvement in the underlying disability.  38 C.F.R. § 3.344(c).

Nevertheless, in any rating-reduction case, regardless of whether the evaluation has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 , (1993); 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13; 38 C.F.R. § 3.344(c) (authorizing reduction of a rating in effect for less than five years on the basis of examination disclosing improvement).

Pursuant to VA's Schedule for Rating Disabilities, the RO initially ascertained the severity of the Veteran's prostate cancer by application of the criteria set forth in Diagnostic Code 7528.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2014).  Under that diagnostic code, prostate cancer and other malignant neoplasms of the genitourinary system are initially rated as totally disabling.  However, each such cancerous disorder is subject to a VA examination six months after the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2014).  Thereafter, based upon that or any subsequent examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. § 3.105(e).  If there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Applying the above criteria to the facts of the instant case, the Veteran was scheduled for a VA examination in September 2009, approximately seven months after his prostatectomy.  The VA examination reveals that the Veteran reported that he experienced erectile dysfunction, urinary incontinence, and other symptoms of voiding dysfunction after his January 2009 radical prostatectomy.  The evidence shows that he has not undergone any active treatment for prostate cancer since the prostatectomy in January 2009.  See September 2009 and September 2013 VA examinations.  Moreover, the September 2009 VA examination was negative for any findings of recurrent localized malignancies or metastasis of the Veteran's prostate cancer.  Accordingly, the RO determined that a rating revision was in order and thereafter notified the Veteran of its proposal to reduce his prostate cancer evaluation from 100 percent to 40 percent disabling.  As noted previously, that proposal was effectuated in a March 2010 rating decision.

Upon reviewing the regulations and clinical evidence of record (the most pertinent of which was discussed above), the Board finds that the reduction in the Veteran's evaluation from 100 percent was proper.  Initially, the Board notes that all notification requirements under 38 C.F.R. § 3.105(e) were met.  Specifically, the Veteran was notified in November 2009 of the RO's proposal to reduce his disability rating for prostate cancer based on a determination that the September 2009 examination had showed that the disease was in remission and he was informed of his rights in challenging this proposed reduction.  The Veteran did not respond to the RO's proposal within the 60-day time limit set forth in the regulation and he did not inform VA of any instances of radiation, chemotherapy or other treatment for active-stage prostate cancer since January 2009.  There is also no evidence of such treatment in the Veteran's claims file.  The record reflects that his prostate cancer has remained in remission with no recurrence of the disease.  The reduction was then assigned in a March 2010 rating decision, effective June 1, 2010.  Thus, the notice requirements for a reduction of a disability rating have been met.  

For the foregoing reasons, the Board finds that the weight of the evidence, both clinical and lay, shows that the Veteran's service-connected prostate disorder has undergone actual improvement such that it is no longer manifested by malignant genitourinary neoplasms.  Accordingly, the Veteran no longer meets the criteria for a 100 percent schedular evaluation under Diagnostic Code 7528.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Therefore, the Board finds that the criteria for a reduction in the Veteran's prostate rating have been met, and restoration of his total schedular evaluation is unwarranted.

The Board's analysis does not end here, however, because the Veteran also claims entitlement to a disability rating in excess of the 40 percent assigned from June 1, 2010 to September 11, 2013, and 60 percent as of September 12, 2013.  As discussed above, there has been no recurrence of the Veteran's active-stage prostate cancer since the completion of his prostatectomy in January 2009.  Thus, pursuant to Diagnostic Code 7528, his prostate cancer residuals are to be evaluated based on renal or voiding dysfunction, whichever is predominant.

Turning first to the renal dysfunction criteria set forth in 38 C.F.R. § 4.115a, a 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is assignable for persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent evaluation is appropriate for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

The Veteran has not alleged, and the record has not otherwise shown, that his prostate cancer disorder has been accompanied by any of the aforementioned symptoms of renal dysfunction.  See VA examinations dated in September 2009 and September 2013.  Accordingly, the Board has no basis to assign a rating of 60 percent or higher based upon such symptoms.

Next, the Board observes that, under 38 C.F.R. § 4.115a, voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2014).  In this case, the evidence shows that the Veteran has reported problems with urine leakage and frequent urination, but has not reported or manifested obstructed voiding.  As such, the Board finds that only the first two criteria for rating voiding dysfunction (urinary leakage and frequency) are for application.

Under 38 C.F.R. § 4.115a , a maximum 60 percent rating is warranted for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence that requires the use of an appliance or the wearing of absorbent materials, which must be changed more than 4 times per day.  Ratings of 40 percent or lower are assignable for symptoms that require the wearing of absorbent materials that must be changed 4 times per day or fewer.  Such ratings of 40 percent and below are also assignable for urinary frequency, depending on severity. 

A VA examination dated in September 2009 documents that the Veteran has urinary incontinence that requires the use of a pad as often as four times a day.  He reported that he urinates six times a day at intervals of every two hours and he urinates once at night at intervals of six hours.  The Veteran indicated that he did not wear an appliance and he did not have problems starting urination.  However, the examination revealed that the Veteran's urinary incontinence was much more severe during physical exertion like walking or lifting.  The Veteran asserted in the December 2012 substantive appeal that his genital region is always damp and how often he changes his pad depends upon his level of wetness and discomfort.  The Veteran's statements indicate that his urinary incontinence requires that he changes his pad more than four times a day depending on his level of discomfort.  Based on the Veteran's statements in the December 2012 substantive appeal, he was provided with another VA examination in September 2013.  The examination reveals that the Veteran's voiding dysfunction caused urine leakage that required absorbent material that must be changed more than four times per day.  In light of the foregoing, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's urinary incontinence requires absorbent material which must be changed more than four times a day and the Veteran's prostate cancer more closely approximates a 60 percent disability rating from June 1, 2010 to September 11, 2013.  

In contrast, the Board finds that an evaluation above 60 percent has not been warranted during the above rating period or at any time thereafter.  This includes the period since September 12, 2013, in which a 60 percent rating has been assigned.  As noted previously, that is the maximum rating available for voiding dysfunction.  Moreover, while a higher evaluation is possible for renal dysfunction, there is no indication that the Veteran has experienced such a complication at any time since his prostate cancer entered remission.  See VA examinations dated in September 2009 and September 2013.

The Board is cognizant that the Veteran has experienced a different genitourinary complication - erectile dysfunction - during the above rating period.  Nevertheless, the Board observes that, throughout this period, the Veteran has been in receipt of a separate noncompensable evaluation for the underlying symptoms of that disorder. 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Veteran has not indicated disagreement with this disability rating and this issue is not on appeal before the Board.  

While the Board has thus far confined its analysis to the provisions of the VA Rating Schedule, it recognizes that, in exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Throughout the period following the reduction of the Veteran's total schedular rating, his service-connected prostate disorder has been manifested by voiding dysfunction.  His symptoms are expressly contemplated by the aforementioned schedular rating criteria.  The Board notes that the Veteran indicated that there is an issue of odor with respect to his voiding dysfunction; however, he does not indicate that it has resulted in marked interference with employment.  See December 2012 substantive appeal.  Furthermore, the evidence does not show that the Veteran's residuals of prostate cancer has resulted in frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

In conclusion, the weight of the competent and credible evidence shows that the reduction of the Veteran's total schedular evaluation for prostate cancer was proper and that, since the date of that rating reduction, his residual symptoms have warranted a rating of 60 percent, but no higher, based on voiding dysfunction.  All reasonable doubt has been resolved in the Veteran's favor in making this decision. See 38 U.S.C.A. § 5107(b).  The preponderance of the evidence weighs against the assignment of a disability rating in excess of 60 percent for residuals of prostate cancer at any time during the appeal period.


ORDER

1.  The reduction in the disability rating for service-connected prostate cancer from 100 percent disabling to 40 percent disabling was proper.

2.  Entitlement to a disability rating of 60 percent, but not greater,  for prostate cancer, status post prostatectomy with residual urinary incontinence and scars from June 1, 2010 to September 11, 2013 is granted. 

3.  Entitlement to a disability rating in excess of 60 percent for prostate cancer, status post prostatectomy with residual urinary incontinence and scars as of September 12, 2013 is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


